





PLANTRONICS, INC.
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is made and entered into as of
July 31, 2016 by and between Joseph B. Burton (“Executive”) and Plantronics,
Inc., a Delaware corporation (the “Company”), and will become effective as of
October 2, 2016 (the “Effective Date”).
RECITALS
WHEREAS, the Company wishes to continue to retain the services of Executive and
Executive wishes to remain employed by the Company on the terms and subject to
the conditions set forth in this Agreement.
NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:
1.    Duties and Scope of Employment.
(a)    Positions and Duties. As of the Effective Date, Executive will serve as
the Company’s President and Chief Executive Officer. Executive will render such
business and professional services in the performance of Executive’s duties,
consistent with Executive’s position within the Company, as will reasonably be
assigned to him by the Company’s Board of Directors (the “Board”) or its
authorized delegate. Executive will report to the Board. The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.” For the avoidance of doubt, the terms and conditions of the
offer letter between the Company and Executive dated April 1, 2011 (the “Offer
Letter”) and the Change of Control Severance Agreement between the Company and
Executive dated September 15, 2011 or any successor agreement thereto (the
“Severance Agreement”) will remain in full force and effect prior to the
Effective Date and any termination of the Executive’s employment prior to the
Effective Date will be governed by the terms and conditions of the Offer Letter
and the Severance Agreement and this Agreement will have no force or effect.
(b)    Board Membership. Executive will be appointed to serve as a member of the
Board effective as of the Effective Date. Thereafter, at each annual meeting of
the Company’s stockholders during the Employment Term at which Executive’s term
as a member of the Board has otherwise expired, the Company will nominate
Executive to serve as a member of the Board. Executive’s service as a member of
the Board will be subject to any required stockholder approval. Upon the
termination of Executive’s employment for any reason, unless otherwise requested
by the Board, Executive will be deemed to have resigned from the Board (and all
other positions held at the Company and its affiliates) voluntarily, without any
further required action by Executive, as of the end of Executive’s employment
and Executive, at the Board’s request, will execute any documents necessary to
reflect his resignation.
(c)    Obligations. During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity without the prior approval of the Board.
Notwithstanding the foregoing, Executive will be permitted to: (i) continue
serving on the board of directors of the Dominican Hospital of Santa Cruz
Foundation and the technical advisory board of Catalina Labs; (ii) engage in
religious, charitable or other community activities; or (iii) serve as a trustee
to any family trust or managing any of Executive’s personal or family
investments and affairs; provided, however, that (1) without the prior approval
of the





--------------------------------------------------------------------------------





Board, Executive may not serve on more than two boards of directors of (whether
the service is on behalf of non-profit or for-profit entities) at any time and
Executive will be required to resign as a member of the board of directors of
any such outside non-profit or for-profit entity at the request of the Board if
the Board determines in its discretion that such service is materially
interfering with the performance of his duties hereunder, and (2) the services
and activities set out in clauses (i), (ii), and (iii) do not materially
interfere with the Executive’s performance of his duties as provided in this
Agreement and such services and activities would not reasonably be expected to
materially and adversely affect the business or reputation of the Company.
Executive further agrees to comply with all Company policies, including, for the
avoidance of any doubt, any insider trading policies and compensation clawback
policies currently in existence or that may be adopted by the Company during the
Employment Term.
2.    At-Will Employment. The parties agree that Executive’s employment with the
Company remains “at-will” employment and may be terminated at any time with or
without cause or notice. Executive understands and agrees that neither his job
performance nor promotions, commendations, bonuses or the like from the Company
give rise to or in any way serve as the basis for modification, amendment, or
extension, by implication or otherwise, of his employment with the Company.
However, as described in this Agreement, Executive may be entitled to severance
benefits depending on the circumstances of Executive’s termination of employment
with the Company.
3.    Term of Agreement. This Agreement will have an initial term of three (3)
years commencing on the Effective Date (the “Initial Term”). On the third
anniversary of the Effective Date, this Agreement will renew automatically for
additional one (1) year terms (each an “Additional Term”), unless either party
provides the other party with written notice of non-renewal at least sixty (60)
days prior to the date of automatic renewal. Notwithstanding the foregoing
provisions of this paragraph, (a) if a Change of Control occurs when there are
fewer than twenty-four (24) months remaining during the Initial Term or an
Additional Term, the term of this Agreement will extend automatically through
the date that is twenty-four (24) months following the effective date of the
Change of Control, or (b) if an initial occurrence of an act or omission by the
Company constituting the grounds for “Good Reason” in accordance with Section
11(i) hereof has occurred (the “Initial Grounds”), and the expiration date of
the Company cure period (as such term is used in Section 11(i)) with respect to
such Initial Grounds could occur following the expiration of the Initial Term or
an Additional Term, the term of this Agreement will extend automatically through
the date that is thirty (30) days following the expiration of such cure period,
but such extension of the term will only apply with respect to the Initial
Grounds. If Executive becomes entitled to benefits under Section 8 during the
term of this Agreement, the Agreement will not terminate until all of the
obligations of the parties hereto with respect to this Agreement have been
satisfied.
4.    Compensation.
(a)    Base Salary. During the Employment Term, the Company will pay Executive
an annual salary of $550,000 as compensation for his services, with increases,
if any, as may be approved by the Board or the Compensation Committee of the
Board (the “Compensation Committee”) (the base salary, as in effect, from time
to time, shall hereinafter be referred to as the “Base Salary”). The Base Salary
will be paid periodically in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholding. Executive’s Base
Salary will be subject to review at least annually and shall be subject to
increases, if any, as may be approved from time to time by the Board or the
Compensation Committee.
(b)    Target Bonus. Executive will have an annual target bonus of 100% of
Executive’s Base Salary (the “Target Bonus”), which will be based upon the
achievement of performance objectives to be determined by the Board or the
Compensation Committee, in its sole discretion. For purposes of clarification,
Executive’s annual bonus for the Company’s fiscal year 2017 will be calculated
using the Base





--------------------------------------------------------------------------------





Salary and Target Bonus set forth herein. The annual bonus to be paid to
Executive, if any, will be payable consistent with the Company’s past practices
and policies, but will be payable no later than the fifteenth (15th) day of the
third (3rd) month following the end of the Company’s fiscal year to which the
bonus relates, so long as Executive was employed by the Company on the last day
of such fiscal year.
(c)    Equity.
(i)    At the first Compensation Committee meeting following the Effective Date,
and subject to Executive’s continued employment through such date, the Company
will grant to Executive restricted stock or restricted stock units and a stock
option to purchase shares of Common Stock of the Company, which shall have a
combined value of approximately $800,000 (the “Additional Equity Grant”) in the
same restricted stock/unit and stock option mix as the combination of the awards
that have actually been granted to Executive in the 2017 fiscal year and the
awards the Compensation Committee has approved but that are to become effective
for Executive in the 2017 fiscal year. For avoidance of doubt, the Compensation
Committee has also previously approved a stock option award for Executive
covering 40,000 shares of the Company to become effective in November 2016 (the
“Additional Option Grant”), subject to Executive’s continued employment with the
Company through the effective grant date. Subject to the acceleration provisions
herein, so long as Executive remains in continuous service with the Company
through each applicable vesting date, the restricted stock units subject to the
Additional Equity Grant will vest in three (3) equal annual installments and the
stock option subject to the Additional Equity Grant will vest as to 1/3 of the
shares vesting on the first anniversary of the date of grant and the remaining
shares vesting in equal monthly installments thereafter, all in accordance with
the Company’s policy relating to equity-based awards. The Additional Equity
Grant and the Additional Option Grant will be subject to the terms, definitions
and provisions of the Company equity plan under which it is granted and to a
restricted stock unit and/or stock option agreements, as applicable, by and
between the Company and Executive. Neither the granting of the Additional Equity
Grant, the Additional Option Grant nor any other Equity Award shall confer
Executive with any right to continued vesting or employment.
(ii)    Executive will be eligible to receive additional equity-based awards
(which, if granted to Executive, will constitute Equity Awards) pursuant to any
plans or arrangements the Company may have in effect from time to time. The
Board or the Compensation Committee will determine in its discretion whether
Executive will be granted any such additional equity-based awards and the terms
of any such additional equity-based awards in accordance with the terms of any
applicable plan or arrangement that may be in effect from time to time.
5.    Employee Benefits. During the Employment Term, Executive will be entitled
to participate in executive benefit plans and programs of the Company, if any,
on the same terms and conditions as other senior executives of the Company to
the extent that Executive’s position, tenure, salary, age, health and other
qualifications make Executive eligible to participate in such plans or programs,
subject to the rules and regulations applicable thereto. The Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees at any time.
6.    Vacation. The Company has a “no vacation” policy, which provides that no
vacation time or other paid time off is accrued.  Rather, the Company expects
Executive to determine for himself, consistent with his duties and
responsibilities, how much time can reasonably be spent away from the office for
purposes such as personal vacation, relaxation, or personal or family needs, all
in accordance with the Company’s policy as it may be in effect from time to
time, including informing the Board and obtaining any necessary approvals.





--------------------------------------------------------------------------------





7.    Expenses. The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.
8.    Severance Benefits.
(a)    Termination Outside the Change of Control Period. If, outside the Change
of Control Period, the Company or its Affiliates terminate Executive’s
employment with the Company or its Affiliates, respectively, other than for
Cause, death or Disability, or Executive resigns from such employment for Good
Reason, then, subject to Section 9, Executive will receive the following
severance benefits:
(i)    Cash Severance. Executive will receive (i) continuing payments of
severance pay at a rate equal to Executive’s then-current Base Salary for twelve
(12) months from the date of Executive’s termination of employment, which will
be paid in accordance with the schedule set forth in Section 9(b) and the
Company’s normal payroll practices and be subject to the usual, required
withholding, and (ii) a lump sum payment equal to Executive’s annual incentive
bonus that Executive has earned but has not yet been paid (disregarding the
requirement that the participant must have been employed by the Company as of
the date of payment to earn any portion of or all of his annual incentive
bonus), payable at the same time as bonuses are paid to other senior executives
of the Company, but in no event prior to the date the Release becomes effective
and irrevocable.
(ii)    Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of twelve (12) months from the date of Executive’s termination of
employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”). However, if the Company determines in its sole discretion
that it cannot pay the COBRA Premiums without potentially violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company will in lieu thereof provide to Executive a taxable monthly
payment payable on the last day of a given month (except as provided by the
following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s termination of employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
twelve (12) payments. Any such taxable monthly payment will be paid in
accordance with the schedule set forth in Section 9(b). For the avoidance of
doubt, the taxable payments in lieu of COBRA Premiums may be used for any
purpose, including, but not limited to continuation coverage under COBRA, and
will be subject to all applicable tax withholdings. Notwithstanding anything to
the contrary under this Agreement, if at any time the Company determines in its
sole discretion that it cannot provide the payments contemplated by the
preceding sentence without violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), Executive will not
receive such payment or any further reimbursements for COBRA premiums.
(b)    Termination without Cause or Resignation for Good Reason within the
Change of Control Period. If, in connection with a Change of Control or within
the Change of Control Period, the Company or its Affiliates terminate
Executive’s employment with the Company or its Affiliates, respectively,





--------------------------------------------------------------------------------





other than for Cause, death or Disability, or Executive resigns from such
employment for Good Reason, then, subject to Section 9, Executive will receive
the following severance benefits from the Company:
(i)    Cash Severance. A lump sum severance payment equal to (A) two hundred
percent (200%) of Executive’s Base Salary, with such amount calculated based on
Executive’s Base Salary as of the termination date (or if higher, as of
immediately prior to the Change of Control), plus (B) two hundred percent (200%)
of the higher of (1) Executive’s Target Bonus as in effect for the fiscal year
in which the Change of Control occurs or (2) Executive’s Target Bonus as in
effect for the fiscal year in which Executive’s termination of employment
occurs, plus (C) a lump sum payment equal to that prorata portion or all of
Executive’s annual target incentive bonus that Executive has earned but has not
yet been paid (disregarding the requirement that the participant must have been
employed by the Company as of the date of payment to earn any portion of or all
of his annual incentive bonus). Severance payable pursuant to this Section
8(b)(i) will paid in accordance with the schedule set forth in Section 9(b).
(ii)    Continued Employee Benefits. If Executive elects continuation coverage
pursuant to COBRA within the time period prescribed pursuant to COBRA for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue group health insurance benefits
for Executive and Executive’s eligible dependents until the earlier of (A) a
period of eighteen (18) months from the date of Executive’s termination of
employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COC COBRA Premiums”). However, if the Company determines in its sole
discretion that it cannot pay the COC COBRA Premiums without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), the Company will in lieu thereof provide to
Executive a taxable lump sum payment in an amount equal to the monthly COBRA
premium that Executive would be required to pay to continue Executive’s group
health coverage in effect on the date of Executive’s termination of employment
(which amount will be based on the premium for the first month of COBRA
coverage) multiplied by eighteen (18), which payment will be made regardless of
whether Executive elects COBRA continuation coverage. Any such taxable lump sum
payment will be paid in accordance with the schedule set forth in Section 9(b).
For the avoidance of doubt, the taxable payment in lieu of COC COBRA Premiums
may be used for any purpose, including, but not limited to continuation coverage
under COBRA, and will be subject to all applicable tax withholdings.
Notwithstanding anything to the contrary under this Agreement, if at any time
the Company determines in its sole discretion that it cannot provide the payment
contemplated by the preceding sentence without violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
Executive will not receive such payment or any further reimbursements for COBRA
premiums.
(iii)    Accelerated Vesting of Equity Awards. One hundred percent (100%) of
Executive’s then unvested Equity Awards will become vested in full and in the
case of stock options and stock appreciation rights, will become exercisable. In
the case of Equity Awards with performance-based vesting, all performance goals
and other vesting criteria will be treated as set forth in Executive’s Equity
Award agreement governing such Equity Award.
(c)    Voluntary Resignation; Termination for Cause. If Executive’s employment
with the Company or its Affiliates terminates (i) voluntarily by Executive
(other than for Good Reason) or (ii) for Cause by the Company, then Executive
will not be entitled to receive severance or other benefits except for those (if
any) as may then be established under the Company’s then existing severance and
benefits plans and practices or pursuant to other written agreements with the
Company.
(d)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
Executive’s death, then Executive will





--------------------------------------------------------------------------------





not be entitled to receive severance or other benefits except for those (if any)
as may then be established under the Company’s then existing written severance
and benefits plans and practices or pursuant to other written agreements with
the Company.
(e)    Accrued Compensation. For the avoidance of any doubt, in the event of a
termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.
(f)    Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company or its Affiliates, the provisions of this Section 8 are
intended to be and are exclusive and in lieu of any other rights or remedies to
which Executive or the Company may otherwise be entitled, whether at law, tort
or contract, in equity. Executive will be entitled to no benefits, compensation
or other payments or rights upon termination of employment other than those
benefits expressly set forth in this Section 8.
9.    Conditions to Receipt of Severance/Timing of Severance.
(a)    Separation Agreement and Release of Claims. The receipt of any severance
pursuant to Sections 8(a) or (b) will be subject to (i) Executive resigning from
all positions Executive may hold as an officer or director of the Company or any
Affiliates and executing all documents the Company determines, in its sole
discretion, are necessary to effectuate such resignations prior to the Release
Deadline (as defined below) (such resignation and execution of applicable
documents, the “Resignations”), and (ii) Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Release”), which will be provided to Executive by the Company
within five (5) days following the termination of Executive’s employment, and
provided that such Release becomes effective and irrevocable no later than sixty
(60) days following the termination date (such deadline, the “Release
Deadline”). If the Resignations and the Release do not become effective and
irrevocable by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Agreement. In no event will severance payments
or benefits be paid or provided until the Resignations and the Release become
effective and irrevocable.
(b)    Timing of Severance Payments. Provided that the Resignations and the
Release becomes effective and irrevocable by the Release Deadline, any severance
payments or benefits under this Agreement will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
Section 9(c)(ii). Except as required by Section 9(c)(ii), any installment
payments that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments will be made as
provided in this Agreement. In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.





--------------------------------------------------------------------------------





(c)    Section 409A.
(i)    Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.
(ii)    Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
Executive’s separation from service, will become payable on the first payroll
date that occurs on or after the date that is six (6) months and one (1) day
following the date of Executive’s separation from service. All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit. Notwithstanding anything herein
to the contrary, if Executive dies following his separation from service, but
prior to the six (6) month anniversary of the separation from service, then any
payments delayed in accordance with this Section 9(c)(ii) will be payable in a
lump sum as soon as administratively practicable after the date of Executive’s
death and all other Deferred Payments will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment,
installment and benefit payable under this Agreement is intended to constitute a
separate payment for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations.
(iii)    Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments. Any amount paid
under this Agreement that qualifies as a payment made as a result of an
involuntary separation from service pursuant to Section 1.409A-1(b)(9)(iii) of
the Treasury Regulations that does not exceed the Section 409A Limit (as defined
below) will not constitute Deferred Payments.
(iv)    The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.
(d)    Other Requirements. Executive’s receipt of any payments or benefits under
Section 8 will be subject to Executive continuing to comply with the terms of
the Inventions Agreement and the provisions of this Agreement. In addition, as
an express condition to Executive’s right to receive any payments or benefits
under Section 8, Executive agrees that for a period of two (2) years following
Executive’s termination of employment with the Company, Executive will not
solicit, encourage, or induce any other employee of the Company to terminate his
employment with the Company. The foregoing will not prohibit Executive or any
entity with which Executive may be affiliated from hiring a current or former
employee of the Company.
(e)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment





--------------------------------------------------------------------------------





10.    Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 10, would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive’s severance benefits under Section 8 will be either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999 of the
Code, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. If a reduction
in severance and other benefits constituting “parachute payments” is necessary
so that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments, which will occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (ii) reduction of acceleration of vesting of Equity
Awards, which will occur in the reverse order of the date of grant for such
Equity Awards (i.e., the vesting of the most recently granted Equity Awards will
be reduced first); and (iii) reduction of other benefits paid or provided to
Executive, which will occur in reverse chronological order such that the benefit
owed on the latest date following the occurrence of the event triggering such
excise tax will be the first benefit to be reduced. If more than one Equity
Award was made to Executive on the same date of grant, all such awards will have
their acceleration of vesting reduced pro rata. In no event will Executive have
any discretion with respect to the ordering of payment reductions.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 10 will be made in writing by a nationally
recognized firm of independent public accountants selected by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 10, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 10.
11.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Affiliate. “Affiliate” means the Company and any other parent or
subsidiary corporation of the Company, as such terms are defined in
Section 424(e) and (1) of the Code.
(b)    Cause. “Cause” means (i) Executive’s willful failure (other than as a
result of any physical or mental impairment that could reasonably be expected to
result in Executive’s Disability), after receipt of at least one written
warning, (A) to comply with the Company’s policies and practices applicable to
the Company’s employees in similar job positions or to the Company’s employees
generally or (B) to follow the reasonable instructions of the Board; (ii)
Executive’s engaging in willful misconduct which is demonstrably and materially
injurious to the Company; (iii) Executive’s committing a felony, an act of fraud





--------------------------------------------------------------------------------





against, or the misappropriation of property belonging to the Company; or
Executive’s breaching in any material respect the terms of this Agreement or the
Inventions Agreement between Executive and the Company.
(c)    Change of Control. “Change of Control” means the occurrence of any of the
following events:
(i)    A change in the ownership of the Company which occurs on the date that
any one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company, except that any change in the ownership of the stock of the Company as
a result of a private financing of the Company that is approved by the Board
will not be considered a Change of Control; or
(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12)-month period by directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election. For purposes of this subsection (ii), if any Person is considered to
be in effective control of the Company, the acquisition of additional control of
the Company by the same Person will not be considered a Change of Control; or
(iii)    A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12)-month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions. For purposes of this subsection (iii), gross fair market value
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.
For purposes of this definition, Persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A.
(d)    Change of Control Period. “Change of Control Period” means the
twenty-four (24) month period commencing on the date on which the first Change
of Control occurs after the Effective Date.
(e)    Code. “Code” means the Internal Revenue Code of 1986, as amended.
(f)    Deferred Payment. “Deferred Payment” means any severance pay or benefits
to be paid or provided to Executive (or Executive’s estate or beneficiaries)
pursuant to this Agreement and any other severance payments or separation
benefits, that in each case, when considered together, are considered deferred
compensation under Section 409A.
(g)    Disability. “Disability” means that Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months. Termination
resulting from Disability may only be effected after at least thirty (30) days’
written notice by the Company of its intention to terminate Executive’s
employment. In the event that Executive resumes the





--------------------------------------------------------------------------------





performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.
(h)    Equity Awards. “Equity Awards” means Executive’s outstanding stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance shares, performance stock units and any other Company equity
compensation awards.
(i)    Good Reason. “Good Reason” means Executive’s termination of employment
within ninety (90) days following the expiration of any cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s consent: (i) a material reduction in Executive’s base compensation
as in effect immediately prior to such reduction not including a substantially
similar reduction that applies to all similarly situated executives; (ii) the
assignment to Executive of any duties, or the reduction of Executive’s
authority, duties, or responsibilities, either of which results in a material
diminution of Executive’s authority, duties, or responsibilities with the
Company in effect immediately prior to such assignment or reduction; (iii) the
removal of Executive from the position of President and Chief Executive Officer
of the Company, provided that such removal results in a material diminution of
Executive’s authority, duties, or responsibilities with the Company; provided,
further, that a reduction in duties, position or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity, whether
as a subsidiary, business unit or otherwise (as, for example, when the Chief
Executive Officer of the Company remains the Chief Executive Officer of the
Company following a Change of Control where the Company becomes a wholly owned
subsidiary of the acquiror, but is not made the Chief Executive Officer of the
acquiring corporation) will not, by itself, constitute “Good Reason;” (iv) a
material change in the geographic location at which Executive must perform
services (in other words, the relocation of Executive to a facility that is more
than twenty-five (25) miles from Executive’s current location); (v) the delivery
of a written notice of non-renewal by the Company to Executive in accordance
with Section 3 of this Agreement; or (vi) the failure of the Company to obtain
the assumption of the Agreement by a successor and/or acquirer. Executive will
not resign for Good Reason without first providing the Company with written
notice within ninety (90) days of the event that Executive believes constitutes
“Good Reason” specifically identifying the acts or omissions constituting the
grounds for Good Reason and a reasonable cure period of not less than thirty
(30) days following the date of such notice.
(j)    Indemnification Agreement. “Indemnification Agreement” means the
Indemnification Agreement between the Company and Executive effective as of May
23, 2011.
(k)    Inventions Agreement. “Inventions Agreement” means the Employee Patent,
Secrecy and Invention Agreement, which Executive executed as of May 23, 2011.
(l)    Section 409A. “Section 409A” means Section 409A of the Code and any final
regulations and guidance thereunder and any applicable state law equivalent, as
each may be amended or promulgated from time to time.
(m)    Section 409A Limit. “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for the year in which
Executive’s separation from service occurred.





--------------------------------------------------------------------------------





12.    Confidential Information. The Company and Executive agree and acknowledge
that the Inventions Agreement will continue to remain in effect on and following
the Effective Date.
13.    Indemnification Agreement. The Company and Executive agree and
acknowledge that the Indemnification Agreement will continue to remain in effect
on and following the Effective Date.
14.    Assignment. This Agreement will be binding upon and inure to the benefit
of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.
15.    Attorneys’ Fees. The Company will pay or reimburse Executive for
reasonable legal expenses incurred by Executive in connection with the review,
negotiation and drafting of this Agreement and any related agreements or
correspondence up to a maximum of $15,000.
16.    Notices. All notices, requests, demands and other communications called
for hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Company:
Plantronics, Inc.
Attn: General Counsel
345 Encinal Street
Santa Cruz, CA 95061


If to Executive:
at the last residential address known by the Company.
17.    Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.
18.    Integration. As of the Effective Date of this Agreement, the
Indemnification Agreement, the Inventions Agreement and the award agreements
with respect to Executive’s outstanding Equity Awards, represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral,
including, but not limited to, the Offer Letter and the Severance Agreement.
This Agreement may be modified only by agreement of the parties by a written
instrument executed by the parties that is designated as an amendment to this
Agreement.
19.    Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.





--------------------------------------------------------------------------------





20.    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
21.    Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.
22.    Arbitration.
(a)    The Company and Executive each agree that any and all disputes arising
out of the terms of this Agreement, Executive’s employment by the Company,
Executive’s service as an officer or director of the Company, or Executive’s
compensation and benefits, their interpretation and any of the matters herein
released, will be subject to binding arbitration under the arbitration rules set
forth in California Code of Civil Procedure Sections 1280 through 1294.2,
including Section 1281.8 (the “Act”), and pursuant to California law. Disputes
that the Company and Executive agree to arbitrate, and thereby agree to waive
any right to a trial by jury, include any statutory claims under local, state,
or federal law, including, but not limited to, claims under Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes-Oxley Act, the Worker Adjustment and Retraining Notification
Act, the California Fair Employment and Housing Act, the Family and Medical
Leave Act, the California Family Rights Act, the California Labor Code, claims
of harassment, discrimination, and wrongful termination, and any statutory or
common law claims. The Company and Executive further understand that this
agreement to arbitrate also applies to any disputes that the Company may have
with Executive.
(b)    Procedure. The Company and Executive agree that any arbitration will be
administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
The Company will pay for any administrative or hearing fees charged by the
Arbitrator or JAMS except that Executive will pay any filing fees associated
with any arbitration that Executive initiates, but only so much of the filing
fees as Executive would have instead paid had he filed a complaint in a court of
law. The Arbitrator will administer and conduct any arbitration in accordance
with California law, including the California Code of Civil Procedure, and the
Arbitrator will apply substantive and procedural California law to any dispute
or claim, without reference to rules of conflict of law. To the extent that the
JAMS Rules conflict with California law, California law will take precedence.
The decision of the Arbitrator will be in writing. Any arbitration under this
Agreement will be conducted in Santa Cruz County, California.
(c)    Remedy. Except as provided by the Act and this Agreement, arbitration
will be the sole, exclusive, and final remedy for any dispute between Executive
and the Company. Accordingly, except as provided for by the Act and this
Agreement, neither Executive nor the Company will be permitted to pursue court
action regarding claims that are subject to arbitration.
(d)    Administrative Relief. Executive understands that this Agreement does not
prohibit him from pursuing any administrative claim with a local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim, except as permitted by law.





--------------------------------------------------------------------------------





(e)    Voluntary Nature of Agreement. Each of the Company and Executive
acknowledges and agrees that such party is executing this Agreement voluntarily
and without any duress or undue influence by anyone. Executive further
acknowledges and agrees that he has carefully read this Agreement and has asked
any questions needed for him to understand the terms, consequences, and binding
effect of this Agreement and fully understand it, including that Executive is
waiving his right to a jury trial. Finally, Executive agrees that he has been
provided an opportunity to seek the advice of an attorney of his choice before
signing this Agreement.
23.    Governing Law. This Agreement will be governed by the laws of the State
of California (with the exception of its conflict of laws provisions).
24.    Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
25.    Gender Neutral. Wherever used herein, a pronoun in the masculine gender
will be considered as including the feminine gender unless the context clearly
indicates otherwise.
26.    Counterparts and Electronic Signature. This Agreement may be executed in
counterparts, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned. Electronic signature by either party of this Agreement will
be permitted and treated like handwritten signature for all purposes.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.


COMPANY:
PLANTRONICS, INC.
By:     
GREGGORY HAMMANN
Title: Chair Compensation Committee
EXECUTIVE:
    
JOSEPH B. BURTON























--------------------------------------------------------------------------------





































[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]





